291 F.2d 847
George KERN, Appellant,v.Thomas J. FITZGERALD, Trustee of the Estate of Western Engineering Company, Bankrupt, Appellee.
No. 6671.
United States Court of Appeals Tenth Circuit.
May 31, 1961.

Appeal from the United States District Court for the District of Colorado; A. Sherman Christenson, Judge.
C. Mert Reese, Denver, Colo., for appellant.
John W. Low, Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
This is a companion case to Sutherland v. Fitzgerald, 10 Cir., 1961, 291 F.2d 846. The facts are identical except here the appellant did not file a motion under Rule 60(b), 28 U.S.C.A. For the reasons expressed in Sutherland, the motion to dismiss is granted and the appeal dismissed.